DISMISS and Opinion Filed January 6, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01501-CV

                             COLLIN BANK, Appellant
                                      V.
                   I-TIGE MANAGEMENT COMPANY, LLC, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 219-2101-2011

                            MEMORANDUM OPINION
                          Before Justices Moseley, Bridges, and Evans
                                  Opinion by Justice Bridges
       Before the Court is the parties’ joint notice of dismissal of the appeal. The parties have

informed the Court that they have settled their differences and ask that the appeal be dismissed.

Accordingly, we grant the parties’ motion and dismiss the appeal.         See TEX. R. APP. P.

42.1(a)(2).




                                                  /David L. Bridges/
131501F.P05                                       DAVID L. BRIDGES
                                                  JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

COLLIN BANK, Appellant                             On Appeal from the 219th Judicial District
                                                   Court, Collin County, Texas.
No. 05-13-01501-CV        V.                       Trial Court Cause No. 219-2101-2011.
                                                   Opinion delivered by Justice Bridges.
I-TIGE MANAGEMENT COMPANY,                         Justices Moseley and Evans, participating.
LLC, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that the parties bear their own costs of the appeal.

Judgment entered January 6, 2014




                                                   /David L. Bridges/
                                                   DAVID L. BRIDGES
                                                   JUSTICE




                                             –2–